DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed January 11, 2022 has been entered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slaughter 9,192,243.

Regarding Claims 1 and 16, Slaughter shows in Figures 1 and 2, a kit for a basement window having a pre-installed corrugated egress window well 201 (see Fig. 4A, col. 6, line 37), the kit comprising a reflective panel supporting structure 206 sized and proportioned to fit with the window well 201, the supporting structure 206 having one or more reflective panel attachment members 205/290 configured to attach to a top surface of the window well (support structure 206 is attached to a top surface of the window well 201 as shown in Fig. 2), one or more reflective panels 210 sized and proportioned to fit within the window well cavity attached to an upper edge to one of the attachment members 205 and positioned to reflect sunlight into the window (see .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter 9,192,243 in view of Davis 10,184,629.
Regarding Claim 2, Slaughter fails to show a second reflective panel affixed to an exterior wall of a building above the window.  Davis teaches that it is known in the art to provide a reflector on an outside wall 42 above a window 40 (see col. 11, line 57) in a window well 44.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Slaughter to include a reflector on an outside wall in the same manner as taught by Davis to utilize light coming from different directions to direct it onto the reflective panel in the window well and into the window.  To include a mounting member would have been obvious to one of ordinary skill in the art to locate and position the second reflector.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Slaughter 9,192,243 in view of DeBlock et al 5,655,339.
Regarding Claim 10, Slaughter fails to show a cover.  DeBlock et al teaches that it is known in the art in Figures 1 and 2 to have a cover 20 which can focus and deflect incoming light on an opening into a building which opening also includes reflective walls (see Figs. 6 and 7, col. 4, line 45).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Slaughter to include a cover on the opening of the window well in the same manner as taught by DeBlock et al to focus and direct the emitted light to the reflective surface while protecting the interior well area from outside elements.  The references are considered properly combinable as both Slaughter and DeBlock et al are directed to channeling sunlight into the interior of a building with the use of reflective panels.


Allowable Subject Matter
Claims 5-9, 17, 18, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-9 and 21 are considered to set forth allowable subject matter because Claim 5 sets forth wherein the supporting structure or said one or more reflective panels are adapted to support one or more flood protection devices, the flood protection devices, when deployed, expand to fill the window well cavity.  This combination of limitations was not shown or suggested by the prior art.
Claims 17, 18 and 20 are considered to set forth allowable subject matter because Claim 17 sets forth installing one or more flood protection devices within the window well, the one or more flood protection devices, which when deployed expand to fill the window well cavity, the devices attached to the supporting structure or the corrugated egress window well.  This combination of limitations was not shown or suggested by the prior art.
Claims 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 11-15 are allowable over the prior art because Claim 11 sets forth an apparatus comprising one or more flood protection devices which, when deployed, expand to fill the window well cavity, the one or more flood protection devices configured to be affixed to the window well or any other supporting structure installed within and connected to an upper edge of the window well, one or more water detection sensors that, when activated, sends a signal to a mobile device, application or alarm system, and a power source operationally engaged with the sensor.  This combination of limitations was not shown or suggested by the prior art.


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 10, 16 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875